Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
 Claims 1,3-4,6,8,10-11,13,15,17-18,20,22-24 are allowed.
Claims 1,3-4,6,8,10-11,13,15,17-18,20,22-24 are considered allowable since none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including  “video router selectively forward one or more of the set of enhancement layers but fewer than all of the set of enhancement layers to at least two of the plurality of video receivers through the internet protocol network based upon identified bandwidth-limited conditions according to an internet protocol, wherein each layer comprises data packets each of which is encoded with a sequence number and a layer identifier” .  Claims 8 and 15 are similar.
The closest prior art (Desphande) teaches receiver based enhancement layer streaming.  None of these references disclose “video router selectively forward one or more of the set of enhancement layers but fewer than all of the set of enhancement layers to at least two of the plurality of video receivers through the internet protocol network based upon identified bandwidth-limited conditions according to an internet protocol, wherein each layer comprises data packets each of which is encoded with a sequence number and a layer identifier" Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426